Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lorenzo Adderly appeals the district court’s orders granting his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006) and denying his motion for reconsideration in which Adderly sought a further reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Adderly, No. 3:95-cr-00074-RLW-1 (E.D. Va. June 17 & Aug. 22, 2008); see United States v. Dunphy, 551 F.3d 247, 257 (4th Cir.2009) (“When a sentence is within the guidelines applicable at the time of the original sentencing, in an 18 U.S.C. § 3582(c) resentencing hearing, a district judge is not authorized to reduce a defendant’s sentence below the amended guideline range.”). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.